Citation Nr: 1442415	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  07-39 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1966 to May 1968.  This appeal to the Board of Veterans' Appeals (Board) arose from an April 2006 rating decision by the Regional office (RO) of the Department of Veterans Affairs (VA) in Cheyenne, Wyoming.  


FINDING OF FACT

Manifestation of the Veteran's service-connected posttraumatic stress disorder (PTSD) are productive of occupational and social impairment, with reduced reliability and productivity due recurrent, involuntary, and intrusive distressing memories; flashbacks; avoidance; a negative emotional state; diminished interest; detachment; irritable behavior and angry outbursts; hypervigilance; exaggerated startle response; difficulty with concentration; depressed mood; chronic sleep impairment; mild memory loss; and disturbances of motivation or mood.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The Veteran's claim of entitlement to an increased evaluation for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the January 2006 and June 2014 examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id. 

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  

The Veteran's service-connected PTSD has been assigned an initial 50 percent disability rating under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  This rating contemplates occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  Id. 

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  Id. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 61-70 reflects mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, such as occasional truancy, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms, such as flat affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, such as having few friends or having conflicts with peers or co-workers. DSM-IV at 46-47.  A GAF score of 41 to 50 is assigned where there are serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social or occupational functioning, such as no friends, unable to keep a job.  Id.  A GAF score of 31-40 indicates some impairment in reality testing or communication, such as speech is at times illogical, obscure, or irrelevant, or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, such as depressed man avoids friends, neglects family, and is unable to work.  The assigned GAF score does not determine the disability rating VA assigns, but is highly probative because it directly relates to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

In a January 2006 VA examination, the Veteran reported that he had been sober for 27 years and therefore, purposely avoided medications, to include psychiatric drugs.  The Veteran reported he experienced nightmares; avoidance; a lack of friends; anger; exaggerated startle response; sleep impairment; dysthymia; anhedonia; difficulty in short-term memory and concentration; and panic attacks, with dyspnea.  At the time of the examination, the Veteran worked as a college administrator.  He reported no history of suicide attempts, no disorders of perception, and no suicidal or homicidal ideation.  The examiner observed a good appearance, no obsessive behavior, and normal speech.  The examiner assigned a GAF score of 35.

A March 2006 VA treatment record showed no irritability or anger and the Veteran reported a good relationship with his daughters and grandchildren.  The Veteran reported suicidal ideation, low motivation, nightmares waking in panic, hypervigilance, and an exaggerated startle response.  An additional March 2006 VA treatment record, however, showed no evidence of suicidal ideation, homicidal ideation, hallucinations, or delusions.  The Veteran had an appropriate affect, but was present to address anger issues.  

During a January 2011 PTSD screening, the evidence showed nightmares; avoidance; numbness and detachment; moderate disturbing memories, thoughts, images; moderate re-experiencing; physical reaction to stressful remembrances; moderate irritability and angry outbursts; difficulty concentrating; and a feeling of being super alert.  

In June 2014, the Veteran was afforded an additional VA examination.  The Veteran reported recurrent, involuntary, and intrusive distressing memories; flashbacks; avoidance; a negative emotional state; diminished interest; detachment; irritable behavior and angry outbursts; hypervigilance; exaggerated startle response; difficulty with concentration; depressed mood; chronic sleep impairment; mild memory loss; and disturbances of motivation or mood.  The Veteran reported that he maintained a good relationship with his kids.  He stated that his only friends were members of his Alcoholics Anonymous group.  The examiner described the Veteran's symptomatology as resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner noted that the Veteran continues to work part time and sits on many Boards.  The Veteran indicated that he did not intend to work full time anymore due to his age.  The examiner specifically found no clear and convincing evidence that the Veteran cannot maintain gainful employment.  The examiner assigned a GAF score of 55.  

The evidence does not show that manifestations of the Veteran's service-connected PTSD cause occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood.  Although the Veteran has reported recurrent, involuntary, and intrusive distressing memories; flashbacks; avoidance; a negative emotional state; diminished interest; detachment; irritable behavior and angry outbursts; hypervigilance; exaggerated startle response; difficulty with concentration; depressed mood; chronic sleep impairment; mild memory loss; and disturbances of motivation or mood, the 2014 VA examiner found these symptoms to result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The Veteran has not shown a deficiency in work, judgment, or thinking.  He has established and maintained effective relationships with his children and grandchildren, despite his divorces, and with his fellow Alcoholic Anonymous members.  The Veteran does not experience obsessional rituals.  He has normal speech.  The Veteran continues to function independently, appropriately, and effectively.  He does not exhibit any spatial disorientation or neglect of personal appearance and hygiene.  

The Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his PTSD.  These include, but are not limited to nightmares, hypervigilance, exaggerated startle response, and re-experiencing.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment, with reduced reliability and productivity due to disturbances in motivation and mood.  See Mauerhan, 16 Vet. App. 436.

Due to the extreme range of the Veteran's GAF scores, spanning from a low of 35 and a high of 55, they are not useful for rating purposes.  These scores represent a very serious impairment to a moderate impairment.  At the same time, the examiner assigning the second GAF score specifically noted that the symptoms remained largely the same since the prior examination.  Therefore, the Board does not consider these findings a particularly reliable indicator of the Veteran's level of impairment. 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the disability picture surrounding the Veteran's service-connected PTSD is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected PTSD was evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  38 C.F.R. § 4.130, Diagnostic Codes 9411.  The Veteran's PTSD manifested by recurrent, involuntary, and intrusive distressing memories; flashbacks; avoidance; a negative emotional state; diminished interest; detachment; irritable behavior and angry outbursts; hypervigilance; exaggerated startle response; difficulty with concentration; depressed mood; chronic sleep impairment; mild memory loss; and disturbances of motivation or mood.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 50 percent disability rating for the initial period on appeal.  Evaluations in excess of the assigned rating are provided for certain manifestations of a psychiatric disability, but the evidence demonstrates that those manifestations are not present in this case.  The criteria for a 50 percent rating reasonably describe the Veteran's PTSD level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected PTSD varied to such an extent that a rating greater or less than 50 percent would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 50 percent for PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating in excess of 50 percent for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


